Citation Nr: 1138130	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-40 140	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right foot disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from February 1974 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 RO rating decision that denied service connection for bilateral foot disabilities (listed as pes planus with tarsal arthritis) on a de novo basis.  

A November 2007 RO decision (issued in a statement of the case) reopened and denied the Veteran's claim for entitlement to service connection for bilateral foot disabilities (listed as bilateral planus with tarsal arthritis, bilateral metatarsalgia, bilateral early calluses, and right calcaneal heel spurs and shortening of the metatarsal heads of the right foot) on de novo basis.  

The Board observes that the August 2007 RO decision denied service connection for right and left foot disabilities on a de novo basis, and that the November 2007 RO decision (also noted above) reopened and denied the Veteran's claim for entitlement to service connection for bilateral foot disabilities on a de novo basis.  The Board observes, however, that service connection for bilateral foot disabilities was previously denied in a final September 1990 RO decision.  Therefore, the Board must address whether the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for right and left foot disabilities.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran's reopened claims of service connection for right and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral foot disabilities in September 1990, and the Veteran did not appeal.  

2.  Evidence submitted since then includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1990 RO decision that denied entitlement to service connection for bilateral foot disabilities, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral foot disabilities.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for entitlement to service connection for bilateral foot disabilities, and remands the merits of the claim for further development.  As such, no discussion of VA's duty to notify or assist is necessary.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The RO denied service connection for bilateral foot disabilities in September 1990.  The September 1990 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the September 1990 RO decision included the Veteran's service treatment records.  The RO denied service connection for bilateral foot disabilities (listed as disabilities of the ankles and feet) in September 1990 on the basis that such disabilities were shown to be constitutional or developmental abnormalities and that they were not disabilities for which compensation benefits were payable.  The RO noted that the Veteran's service treatment records showed that he had a long history of bilateral foot problems and that he had recurrent difficulties with marching and standing for long periods due to severe pes planus with tarsal arthritis.  The RO determined that the Veteran's bilateral foot disabilities did not meet the medical fitness standards for induction and that that such disabilities were shown to be congenital and developmental abnormalities.  The RO reported that the Veteran's bilateral foot disabilities existed prior to service and were not service aggravated.  

The Board observes that the September 1990 RO decision essentially indicated that severe pes planus and tarsal arthritis were congenital and development disabilities for which compensation benefits were not payable.  The Board notes, however, that compensation benefits may be payable for both pes planus and tarsal arthritis.  The Board also notes that the September 1990 RO decision did not address the fact the Veteran's January 1974 enlistment examination report included notations that his feet and lower extremities were normal.  

The evidence received since the September 1990 RO decision includes post-service VA treatment records and statements from the Veteran.  

In a June 2007 statement, the Veteran reported that he was released from service due to bilateral foot problems.  He stated that he went into the military a few years after he graduated from high school.  He indicated that he ran track during high school and that he did not have any problems with his feet.  The Veteran also reported that from the time he graduated high school in 1970 until the time he entered the service in 1974, he did not have any right or left foot problems.  He indicated that he began to have problems with his feet in basic training and that he dropped out of some long marches.  He stated that he had foot surgery in 1979.  

A July 2007 VA treatment entry shows that the Veteran was seen for help with pain in his feet.  The Veteran reported that he had a history of calluses and that he had surgery for shortening of the metatarsal heads on his right foot in 1979.  He also reported that he was treated in an emergency room at a private hospital for calluses in 2006.  The assessment included metatarsalgia of the feet and early calluses of the feet.  

A July 2007 VA radiological report reflects an impression of a right foot calcaneal spur and an unremarkable left foot.  

In his December 2007 substantive appeal, the Veteran reported that he ran high school track before he entered the military and that he had no problems related to his feet.  He stated that after high school he worked as a custodian and was constantly on his feet and experienced no problems.  The Veteran indicated that when he went to basic training, he was issued boots that did not fit properly.  He stated that he told the soldiers issuing the boots that he was a size ten and that they gave him a size nine and a half.  He remarked that his boots were too tight on his feet and that despite informing his drill sergeant, nothing was done in terms of getting him properly fitting boots.  The Veteran indicated that in 1974, after his release from active duty, he began having problems with his feet.  The Veteran reported that he felt his bilateral foot disabilities had worsened over the years and that the presently affected his ability to work.  

The Board observes that in the evidence available at the time of the September 1990 RO decision, there was no specific evidence relating the Veteran's current bilateral foot disabilities to his period of service.  The Board notes that in his June 2007 statement, the Veteran reported that he did not have and right foot problems or left foot problems prior to entering service in 1974 and that he began to have problems with his feet during basic training.  Additionally, in his December 2007 substantive appeal, the Veteran stated that he had no problems with his feet prior to service and that his right and left foot problems started during basic training when he was assigned boots that did not fit properly.  The Veteran specifically indicated that he had problems with his feet since his period of service.  The Board observes that the Veteran is competent to report right foot and left foot symptoms in service, continuous right foot and left foot symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board also notes that the Veteran is competent to testify as to the severity of the symptomatology associated with his right foot and left foot problems during service.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Further, the Veteran's June 2007 and December 2007 statements will be considered credible for the purposes of determining whether new and material evidence has been submitted.  

The Board also observes that a July 2007 VA treatment records refer to additional right foot and left foot problems that were not of record at the time of the September 1990 RO decision.  For example, the June 2007 VA treatment entry reflects diagnoses that included metatarsalgia of the feet and early calluses of the feet.  The June 2007 VA radiological report, as to the Veteran's right foot and left foot, referred to a right foot calcaneal spur.  

The Board finds that the June 2007 and December 2007 statements from the Veteran, as well as the June 2007 VA treatment entry and the June 2007 VA radiological report, are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show current bilateral foot disabilities, for which service-connected may be granted, stemming from the Veteran's period of service.  Therefore, the Board finds that the evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board thus concludes that evidence submitted since the September 1990 RO decision is new and material, and thus the claims of service connection for right and left foot disabilities are reopened.  


ORDER

New and material evidence to reopen claim of service connection for right foot disability has been presented; to this extent, the appeal is granted.

New and material evidence to reopen claim of service connection for left foot disability has been presented; to this extent, the appeal is granted.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he had right foot and left foot disabilities that are related to his period of service.  He reports that he did not have right foot problems or left foot problems prior to entering service in 1974 and that he began to have problems with his feet during basic training.  He reports that he was assigned boots that did not fit properly during basic training.  The Veteran also indicates that he had problems with his feet since his period of service.  

The Veteran is competent to report right foot and left foot symptoms in service, continuous right foot and left foot symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board also notes that the Veteran is competent to testify as to the severity of the symptomatology associated with his right foot and left foot problems during service.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Veteran's service treatment records show that on a medical history form at the time of the January 1974 enlistment examination report, he checked that he did not have foot trouble.  The Veteran indicated that he had cramps in his legs.  The reviewing examiner did not refer to any right foot or left foot problems and noted that he had mild cramps in his legs.  The January 1974 objective enlistment examination report includes notations that his feet and lower extremities were normal.  A March 1974 treatment entry noted that the Veteran was seen for pain in both feet.  The examiner indicated that the Veteran had pes planus and tarsal arthritis that both existed prior to service.  A subsequent March 1974 entry notes that the Veteran complained of pain in both of his feet.  The examiner related a diagnosis of mild tendinitis and indicated that the Veteran was otherwise okay.  Another March 1974 entry shows that the Veteran was seen for ankle pain.  

A March 1974 erroneous enlistment/induction board report states that the Veteran had a long history of bilateral foot problems.  It was reported that he had recurrent difficulty with marching and standing for long periods of time.  The diagnosis was severe (bilateral) pes planus with tarsal arthritis.  The enlistment/induction board report indicated that the Veteran's severe (bilateral) pes planus with tarsal arthritis existed prior to service and were congenital conditions.  

A March 1974 medical board report reflects a diagnosis of severe (bilateral) pes planus with tarsal arthritis.  It was noted that the Veteran's disabilities existed prior to service and were not aggravated by service.  On a medical history report at the time of the March 1974 separation examination, the Veteran checked that he had arthritis and foot trouble.  The reviewing examiner indicated that the Veteran had a long history of foot trouble.  The March 1974 objective separation examination report noted that the Veteran had severe pes planus with tarsal arthritis.  

Post-service VA treatment records show treatment for variously diagnosed right foot and left foot problems.  

A July 2007 VA treatment entry states that the Veteran was seen for help with pain in his feet.  The Veteran reported that he had a history of calluses and that he had surgery for shortening of the metatarsal heads on his right foot in 1979.  He also reported that he was treated in an emergency room at a private hospital for calluses in 2006.  The assessment included metatarsalgia of the feet and early calluses of the feet.  

A July 2007 VA radiological report, as to the Veteran's right foot and left foot, related an impression of a right foot calcaneal spur and an unremarkable left foot.  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for bilateral foot disabilities.  In light of the Veteran's report of chronic symptoms since service, the evidence showing in-service complaint and treatment, and given the state of the record, the Board finds that such an examination is necessary to decide this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for bilateral foot disabilities since his separation from service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent medical treatment which are not already in the claims folder.  

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of any right or left foot problems during and since service.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed bilateral foot disabilities.  The claims folder must be provided to and reviewed by the examiner.  The examiner should diagnose all current right foot and left foot disabilities (to include any right ankle and left ankle disabilities). 

The examiner must state the likelihood that any diagnosed right foot and left foot disabilities (to include any diagnosed right ankle and left ankle disabilities) found to be present existed prior to service.  If the examiner concludes that any diagnosed right foot and left foot disabilities (to include any diagnosed right ankle and left ankle disabilities) found to be present existed prior to service, the examiner must state the likelihood that any such disabilities worsened during service.  If the examiner diagnoses the Veteran as having right foot and left foot disabilities (to include any diagnosed right ankle and left ankle disabilities) that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that any such disabilities are related to or had their onset during service.  In offering each of these opinions, the examiner must specifically acknowledge and comment on the Veteran's competent report of a continuity of bilateral foot disabilities.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  The rationale for all opinions expressed should be provided.

3.  Then readjudicate the merits of the Veteran's right foot and left knee disability claims.  If the claims are denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


